Per Curiam.

The question in this case is, whether the endorser of a negotiable note can be admitted as a witness to prove it made upon a usurious consideration, when the plaintiff is acquainted with the fact of usury at the time he takes the note. As a general rule, it has been long the established law of this state, that a party to a negotiable note, cannot be admitted as a witness to prove it usurious, and there can be no sound reason for varying this rule, when the holder is apprised of the fact of usury. Ignorance with respect to the usury, does not protect the holder. It is equally void in the hands of an innocent bo. nafide holder, as in the hands of one acquainted with the usury; and if so, why should the rules of evidence, to get at the usury, be different. It is highly important that the rules of evidence should be as general as possible. Multiplied exceptions and distinctions generally lead to embarrassment and difficulty in the application of the rule. In this case, the endorser was offered as the witness to prove not only the usury, but the knowledge of the holder that it was usurious. The witness was properly rejected, and the motion for a new trial must be denied.
£iew trial refused.